Holden, J.
1. Where there is an application praying for permanent and temporary alimony, upon a hearing thereunder for temporary alimony it is not error to overrule a demurrer to such application, or to hear such application for temporary alimony thereunder, on the ground that prior to the filing of such application there was pending no proceeding for permanent alimony.
2. The petition prayed for temporary and permanent alimony, and alleged sufficient facts to authorize a recovery thereunder.
3. The mere dismissal, in general terms, of a suit will not, after the expiration of six months from such dismissal, operate as a bar to the bringing of a second suit by the same plaintiff against the same defendant and on the same cause of action, when the cause of action is not barred by the statute of limitation applicable thereto at the time the second suit is brought.

Judgment affirmed.


All the Justices concur.